
	
		I
		111th CONGRESS
		1st Session
		H. R. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To rename the Snake River Birds of Prey National
		  Conservation Area in the State of Idaho as the Morley Nelson Snake River Birds
		  of Prey National Conservation Area in honor of the late Morley Nelson, an
		  international authority on birds of prey, who was instrumental in the
		  establishment of this National Conservation Area, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Morley Nelson Snake River Birds of
			 Prey National Conservation Area Act.
		2.Renaming of Snake
			 River Birds of Prey National Conservation Area
			(a)RenamingPublic
			 Law 103–64 is amended—
				(1)in
			 section 2(2) (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson
			 before Snake River Birds of Prey National Conservation Area;
			 and
				(2)in section 3(a)(1)
			 (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson before
			 Snake River Birds of Prey National Conservation Area.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Snake River Birds of Prey National Conservation Area shall
			 be deemed to be a reference to the Morley Nelson Snake River Birds of Prey
			 National Conservation Area.
			(c)Technical
			 CorrectionsPublic Law 103–64 is further amended—
				(1)in section 3(a)(1)
			 (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to as the
			 conservation area); and
				(2)in section 4 (16
			 U.S.C. 460iii–3)—
					(A)in subsection
			 (a)(2), by striking Conservation Area and inserting
			 conservation area; and
					(B)in subsection (d),
			 by striking Visitors Center and inserting visitors
			 center.
					
